Dissenting Opinion by
Mr. Justice Cohen :
In Gianfelice Unemployment Compensation Case, 396 Pa. 545, 153 A. 2d 906 (1959) Ave said: “[T]he collective bargaining agreement should not control in determining the eligibility of a retired employee for unemployment compensation; rather, the factual matrix at the time of separation should govern”. (Emphasis in the original.)
We gave two specific reasons for outlawing consideration of the collective bargaining agreement in determining whether termination of employment was voluntary: (1) “The pressures of the collective bargaining process are too complex to permit this OArer-simplified theory to govern a determination here. They Avould require an inquiry into each case to determine the position of each side at the bargaining table, and even then a clearcut answer would undoubtedly not be forthcoming.” (2) “The Unemployment Compensation Law was enacted to alleviate the hardships attendant upon unemployment. ... It is a remedial statute designed to *498provide support for workers who are unemployed except for those disqualified by one of the specific provisions of §402. ... In furtherance of this policy, the General Assembly included §701, 43 P.S. §861, in the law. This provision renders invalid any agreement by an employee to waive or release any of his rights under the act. It is our view that if the labor-management agreement were able to be relied upon to disqualify Gianfelice as a ‘voluntary quit’ when his separation from work was not in fact voluntary, the agreement would be invalid to such extent.”
Moreover, in the context of unemployment compensation when the voluntariness of termination is at issue, we expressly rejected the materiality of the theory “that a union member is bound by his union’s actions in negotiating a collective bargaining agreement with the employer”. We said: “The major premise of the Superior Court that an employee is bound by his union’s agreement with his employer as expressed in a collective bargaining agreement is unexceptionable on its face. However, in the present context the Superior Court has used this premise to disqualify persons for benefits under the Unemployment Compensation Law who otherwise would be eligible. We do not believe that this result is correct.”
Thus, it would seem that our statutory interpretation of the word “voluntary” in Gianfelice, as being confined to the moment of termination unaffected by any prior agreement, an interpretation supported by extensive reasons and analogies, an interpretation enunciated in broad and clear terms — necessarily controls the instant case. Further, it would seem that the statutory interpretation enunciated in Gianfelice is not open to reconsideration by this Court — not merely because it is recently enunciated, good law, supported by reasons of continuing applicability, but also because *499no less than three times1 since Gianfelice was decided the Legislature has addressed itself to and made substantive changes in the eligibility and ineligibility provisions2 of the Unemployment Compensation Law without changing the interpretative rule of Gianfelice. In Scipani v. Pressed Steel Car Co., 150 Pa. Superior Ct. 410, 28 A. 2d 502 (1942), the Superior Court interpreted the clause of the Workmen’s Compensation Act defining “earning power”. Ten years later, in Liberatori v. Scott Smith Cadillac Company, 172 Pa. Superior Ct. 121, 92 A. 2d 557 (1952), an employee sought a change of the Scipani interpretation. Judge Reno responded for the Court: “The Scipani decision was rendered in 1942, and during the ensuing decade the General Assembly has twice amended §306(b). . . . Neither amendment touched the clause [interpreted in Scipani]. . . . The Scipani case is the settled law of the Commonwealth. It has acquired the virtual force of a legislative enactment. When the 1945 and 1949 legislatures amended §306(b) without touching the foundation of the Scipani case they, in effect, reenacted the quoted clause and the interpretation placed upon it by this Court. Statutory Construction Act of May 28, 1937, P. L. 1019, §§52(4), 73, 46 P.S. §§552[4], 573. . . . ‘The question whether another formula would achieve a fairer or more just result than the one prescribed under §306 (b) of the 1939 amendment is a matter for the legislature to determine and is not within the province of this Court.’ ” This time-honored principle of the effect of judicial statutory interpretation followed by the failure of the Legislature to change the interpretation while making substantive changes *500in other parts of the interpreted provisions — a principle which is codified in the Statutory Construction Act — could have no greater validity than in this case. One need only look at the list of counsel who appeared before this Court in GianfeUce in order to realize that it was one of the most important cases in the law of unemployment compensation, that the rule enunciated therein received tremendous publicity, and that no Legislature which thereafter addressed itself to the eligibility and ineligibility clauses of the Act could fail to have in mind the GianfeUce rule. When one adds to this the tremendous pressure that always obtains when important changes are made in workmen’s and unemployment compensation acts one cannot doubt that the statutory rule of statutory construction set forth above has its surest applicability in this case.
Accordingly, I am deeply disturbed by the majority disposal of Gianfelice on the ground that “the Court’s decision carefully and wisely limited the language in the case to its facts”. One need only read Gianfelice casually to recognize that the decision therein is not limited to its facts. The sweep of the rule and the reasons for it quoted at the outset are evident. Moreover, this Court applied the rule to Smith Unemployment Compensation Case, 396 Pa. 557, 154 A. 2d 492 (1959), where the facts were very different but, nevertheless, on the basis of Gianfelice, the collective bargaining agreement was deemed irrelevant in deciding whether termination of employment was “voluntary”. In my opinion, the majority is, sub silentio, reversing the rule of Gianfelice, at least for this case, and is doing so in contravention to the legislative intention as derived from obviously applicable statutory rules of statutory construction. All the major steps taken in the majority opinion are wrong under GianfeUce: (1) The majority ignores the factual matrix found by the Board to exist at the time of termination of employ*501ment for the purpose of determining whether that termination was voluntary, (2) looks to the collective bargaining agreement to determine whether termination of employment was voluntary, and (3) deems the union-employee agency relationship, with respect to bargaining, material in deciding voluntariness.3
I hesitate to respond directly to the majority’s reasons for ignoring Gianfelice and the Legislature’s intention because I believe history demonstrates that courts are weakest when they interject their own economic theories into the law. This is true because the judges’ personal theories are irrelevant and because judges are not often good economists. Nevertheless, I find it necessary to respond because the majority opinion does not even pretend to derive validity from our prior case law as approved by the Legislature but rests solely upon its own economic theory. In short, the majority’s theory is that the union and the employer have created unemployment by contract where unemployment would not otherwise exist and have thereby committed a fraud upon the unemployment compensation fund. The majority states absolutely no facts upon which this theory is based. All that is cited is the contract, but the contract does not disclose what the unemployment rate would be if the contract did not exist. The fact that does clearly appear of record as being found by the Board is ignored by the majority, namely, that the unemployed persons involved in this case were “available for suitable work” but unable to obtain it.
*502Regrettably, the only way to respond to an economic theory which is unsupported by record facts is to suggest another theory which is a more plausible explanation of the terms of the contract — a contract, which, under Gianfelice, the majority should never have considered in the first place. The employer could only use a certain number of employees in his business. The number of persons available and unemployed who could perform the job was greater than the number the employer could use. In order to give more persons an opportunity to work during the year no person was allowed to work after his earnings reached $5,000. In other words, the employer and union agreed to “spread the work”. In the anthracite coal industry the work is spread on a time, rather than dollar, basis, the employees working alternate months. In other industries the retirement age is set with an eye to making room for new employees as well as an eye toward the age at which an employee loses his effectiveness. (None of these provisions for “spreading the work” involve “featherbedding” which is having more men employed at any one time than are needed to do the job.) “Spreading the work” in no way creates unemployment. Viewed in terms of unemployed man hours it neither increases nor decreases unemployment. All it does is to allow more persons to work over a period of time. Rather than having 50 men continuously employed and 50 men continuously unemployed all 100 men work part of the time and are unemployed part of the time.
Far from attributing to the employees some sort of “fault”, as the majority does, it seems commendable that more people are given a chance to work in a society which values work as highly as ours does. Surely the majority does not believe it is the employee’s “fault” that all the available man hours cannot be absorbed by the economy. What the majority fails to recognize is that the “spread the work” doctrine is an *503attempt to cope with the sad fact of unemployed man hours — a fact not attributable to any “fault” on the part of the employees.
If 100 men who are employed part of the time and unemployed the other part of the time place more of a strain on the unemployment compensation fund than 50 men who are employed continuously and 50 men who are unemployed continuously and the Legislature thinks the strain is too great, then the Legislature must change the law. But, as it now stands, the law merely requires that the employee who was “layed off” desired, at the time of the layoff, to continue working and that he be available for suitable work but unable to obtain it. The Board found these factual requirements to exist in this case. “[T]he findings of the Board of Review as to facts, if supported by the evidence, are conclusive. . . . Here the Board made findings of fact, stated above, which the Superior Court has disregarded despite the fact that the findings are well supported by the evidence contained in the record. The appellate courts do not exist to retry factual matters better left to determination by the administrative agencies charged with hearing the cases, and we should not begin to alter this approach now. The Board, moreover, correctly applied the law to these facts and found claimants eligible.” Progress Manufacturing Company, Inc. v. Unemployment Compensation Board of Review, 406 Pa. 163, 176 A. 2d 632 (1962).
I dissent.

 Act of December 17, 1959, P. L. 1893, §7; Act of September 14, 1961, P. D. 1301, §3; Act of March 24, 1964, P. L. 53, §5 (Special Session).


 Act of December 5, 1936, P. D. (1937) 2897, §§401, 402, 43 P.S. §§801, 802.


 To support this proposition the majority cites, in its footnote 7, Mattey Unemployment Compensation Case, 164 Pa. Superior Ct. 36, 63 A. 2d 429 (1949) and Pusa Unemployment Compensation Case, 178 Pa. Superior Ct. 348, 115 A. 2d 791 (1955) which followed the theory of Mattey. Not only was the agency theory held immaterial in Gianfelice hut also the application of the theory in Mattey was expressly overruled by the Legislature in a 1955 amendment. See Piestrak Unemployment Compensation Case, 404 Pa. 527, 532-534, 172 A. 2d 807 (1961).